Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered. By way of this submission, Applicant has cancelled claims 1, 4, 6, 10, 21-22, and 56-67 and introduced new claims 68-81.
Claims 68-81 are allowed as amended below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
--Claim 68. (Currently amended) An isolated antibody or antigen-binding fragment thereof that specifically binds to a Yellow Fever Virus (YFV) protein, the antibody or antigen-binding fragment thereof comprising: 
a) a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 307 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 459; 
b) a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 308 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 460; 
c) a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 311 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 463; 
d) a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 320 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 471; or 
e) a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 341 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 492.--

--Claim 69. (Currently amended) The isolated antibody or antigen-binding fragment of claim 68, wherein the antibody or antigen-binding fragment thereof comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 307 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 459.--

--Claim 70. (Currently amended) The isolated antibody or antigen-binding fragment of claim 68, wherein the antibody or antigen-binding fragment thereof comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 308 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 460.--

--Claim 71. (Currently amended) The isolated antibody or antigen-binding fragment of claim 68, wherein the antibody or antigen-binding fragment thereof comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 311 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 463.--

--Claim 72. (Currently amended) The isolated antibody or antigen-binding fragment of claim 68, wherein the antibody or antigen-binding fragment thereof comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 320 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 471.--

--Claim 73. (Currently amended) The isolated antibody or antigen-binding fragment of claim 68, wherein the antibody or antigen-binding fragment thereof comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 341 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 492.--

--Claim 78. (Currently amended) The isolated antibody or antigen-binding fragment thereof of claim 68, wherein the antibody or antigen-binding fragment thereof displays an equilibrium dissociation constant of between about 1 x 106 M about 1 x 1010 M.--

Approval for this Examiner’s Amendment was granted by attorney of record Melissa Brayman in a telephone call on May 27, 2022.

The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments to the claims have overcome the rejections listed in the previous Office action dated November 29, 2021, and the rejections in this action are hereby withdrawn.
The claimed sequences have been searched and are found to be free of the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280. The examiner can normally be reached Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        
/AMY E JUEDES/Primary Examiner, Art Unit 1644